MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-14-00250-CR

                     AZAN MUHAMMAD JANNAH, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

  Appeal from the County Criminal Court at Law No. 1 of Harris County. (Tr. Ct. No.
                                    1883398).

TO THE COUNTY CRIMINAL COURT AT LAW NO. 1 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 2nd day of April 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed
             by the trial court on February 12, 2014. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the
             Court affirms the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered April 2, 2015.
              Panel consists of Justices Jennings, Higley, and Huddle.
              Opinion delivered by Justice Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




June 12, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT